822 F.2d 55Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Robert MONROE, I, Plaintiff-Appellant,v.Dr. SEIGE, Ex-County Doctor, Defendant-Appellee,andJames WISE, Sheriff;  John Dowd, Lt., Chief Jailer;  Mr.Lowe, County Manager;  Moore County Commissioners;David Bryant;  Ron Kelly;  RandyManess;  Harold Mooney, Defendants.
No. 87-6008.
United States Court of Appeals, Fourth Circuit.
Submitted April 27, 1987.Decided June 16, 1987.

Before RUSSELL, HALL and PHILLIPS, Circuit Judges.
Joseph Robert Monroe, I, appellant pro se.
Allan R. Gitter, Womble, Carlyle, Sandridge & Rice, for appellees.
PER CURIAM:


1
Joseph Monroe appeals the district court's order granting the defendant's motion for summary judgment.  The district court's order was entered on October 22, 1986.  Monroe's notice of appeal was not received by the district court until January 22, 1987.


2
In civil actions in which the United States is not a party, appellants have thirty days after the entry of judgment to file their notice of appeal.  Rule 4(a)(1), Fed.R.App.P.  A judgment is considered entered when the document ending the litigation, separate from the court order stating the court's reasoning, has been entered on the district court's docket sheet.  Judgment was entered in this case on October 22.  Therefore, Monroe's notice of appeal which was filed on January 22 was untimely and this court is without jurisdiction to consider the merits of this appeal.


3
Accordingly, we dismiss the appeal for want of jurisdiction and dispense with oral argument.


4
DISMISSED.